     1
                                                                            OCT 1 0 2019
     2
     3
.   -4

     5

     6
     7
     8
     9                           UNITED STATES DISTRICT COURT
    10                          SOUTHERN DISTRICT OF CALIFORNIA
    11
    12    ANTON EWING,                                   Case No.: 3:17-cv-0222-BEN-WVG
    13                                      Plaintiff,
                                                         ORDER DISMISSING ACTION
    14    V.                                             FOR WANT OF PROSECUTION
                                                         UNDER CIV. L. R. 41.1
    15   CHARTER COMMUNICATIONS
         HOLDING COMPANY, LLC, et al.,
    16
                                        Defendants.
    17
    18
    19         On December 5, 2017, the Court granted Defendant Charter Communications
    20   Holding Company's motion to compel arbitration and to stay. Doc. 13. On October 8,
    21   2019, the Court held a Rule 41.1 dismissal hearing. Doc. 18. Dante T. Pride appeared on
    22   behalf of Plaintiff. James J. Hawk appeared on behalf of Defendants. This written order
    23   follows.
    24         Pursuant to Civil Local Rule 41.1, the Court may dismiss an action for want of
    25   prosecution ifno proceedings or discovery have been taken in that action for more than six
    26   months. Civ. L.R. 41. l(a). At the hearing, the Court confirmed with the parties that no
    27   action whatsoever had occurred on this matter for approximately 20 months, including any
    28   action to initiate arbitration. The Court then dismissed the case for want of prosecution

                                                                                3: l 7-cv-0222-BEN-WVG
     1 under Civil Local Rule 41.1. Because the Court dismisses the action without prejudice,
     2   there is no prejudice to the parties or to the administration of justice.
     3         IT IS SO ORDERED.
.   -4

     :   Date: Octob~ 2019


     7

     8
     9
    10
    11
    12
    13
    14
    15
    16
    17
    18
    19
    20
    21
    22
    23
    24
    25
    26
    27
    28
                                                       2
                                                                                     3: l 7-cv-0222-BEN-WVG
